Announcement by the President
Ladies and gentlemen, I would like to make the following announcement. In connection with the evacuation drill which took place during voting time, today, all explanations of positions adopted at today's vote will be heard tomorrow - they will be heard together with tomorrow's explanations of vote. Tomorrow, we will also complete the votes which were scheduled for today but were not taken. This concerns the vote which was in progress when voting was suspended, which we will continue from exactly the same point at which it was suspended, so as to maintain complete continuity.